Citation Nr: 0841861	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-00 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1967 to May 1987.  He died in March 2005.  The 
appellant is the veteran's surviving spouse.

Procedural history

The matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2008 the appellant presented sworn testimony at a 
personal hearing in San Antonio Texas which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the VA claims folder.  


FINDINGS OF FACT

1.  The veteran died in March 2005 at the age of 65.  The 
death certificate lists the cause of death as adenocarcinoma 
of the esophagus.  
 
2.  At the time of the veteran's death, service connection 
was in effect for the following: coronary artery disease, 
evaluated as 60 percent disabling; diabetes mellitus, 
evaluated as 40 percent disabling; bilateral postoperative 
cataracts, evaluated as 30 percent disabling; visual field 
loss, evaluated as 30 percent disabling; hypertension, 
evaluated as 10 percent disabling; degenerative joint disease 
of the lumbar spine, evaluated as noncompensably (zero 
percent) disabling; status post bilateral endarterectomy, 
evaluated as noncompensably disabling; bilateral peripheral 
vascular disease, evaluated as noncompensably disabling; and 
erectile dysfunction associated with diabetes mellitus, 
evaluated as noncompensably disabling.  The combined 
disability rating was 90 percent.

3.  The medical evidence of record does not indicate that the 
veteran's military service or any service-connected 
disability or disabilities caused or contributed to the cause 
of the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2008).

2.  The criteria for entitlement to benefits under 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must address two separate but related issues which 
are before it on appeal: entitlement to service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C. § 1310 and entitlement to DIC under 38 U.S.C. § 
1318. In essence, these laws, which are set out below, 
provide separate and alternative methods of obtaining VA 
death benefits.  See, in general, Green v. Brown, 10 Vet. 
App. 111, 114-5 (1997).


In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA alters the 
legal landscape in three distinct ways: standard of review, 
notice and duty to assist.  The Board will now address these 
concepts within the context of the circumstances presented in 
this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection for the cause of the 
veteran's death and for DIC in a letter from the RO dated 
April 11, 2005, including evidence "that will show a 
reasonable probability that the condition that contributed to 
veteran's death was caused by injury or disease that began in 
service."

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim and advised of the 
provisions relating to the VCAA in the above-referenced April 
2005 letter.  Specifically, the appellant was advised in the 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA 
treatment centers and the SSA.  The April 2005 letter 
indicated that the veteran's service medical records had been 
received, as well as his outpatient treatment records from 
the San Antonio VAMC.  With respect to private treatment 
records, the letter informed the appellant that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency. Included with the April 2005 letter were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letter asked that the appellant 
complete this release so that VA could obtain these records.  

The April 2005 and VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA cannot otherwise get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in original].  The 
appellant was also advised in the letter that a VA medical 
opinion would be sought if necessary to make a decision on 
her claim.

The letters also specifically requested of the appellant: "If 
there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
appellant that she could submit or identify evidence other 
than what was specifically requested by the RO.  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the appellant to provide any evidence in the 
veteran's possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the 
appellant was provided complete notice of the VCAA prior to 
the initial adjudication of her claim, which was by rating 
decision in August 2005.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.

In this case, element (1), veteran status, is not at issue.  
Moreover, element (4), degree of disability, is meaningless 
in a death claim case.  Element (5), effective date, was 
rendered moot via the RO's denial of service connection for 
the cause of the veteran's death.  The appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was denied based on element (3), connection 
between the veteran's service and his death.  As explained 
above, she has received proper VCAA notice as to her 
obligations, and those of VA, with respect to that crucial 
element.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's death certificate, reports of VA treatment, and 
reports of medical treatment from Brooke Army Medical Center.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  As 
noted in the Introduction, she testified before the 
undersigned Veterans Law Judge in August 2008.  She has been 
ably represented by her appointed service organization, which 
presented argument on her behalf as recently as January 2007, 
and represented her at the August 2008 hearing.

Accordingly, the Board will proceed to a decision.



1.  Entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C. § 1310.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cancer, when such 
are manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
See 38 C.F.R. § 3.312(b) (2008).

Service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2008).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See Health Outcomes Not Associated 
With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 
32395 (June 12, 2007).  The Secretary has determined that 
gastrointestinal tumors, including tumors of the esophagus, 
are not associated with exposure to herbicides.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2008).

Factual background

Treatment reports from the San Antonio VAMC show that the 
veteran's health was generally deteriorating prior to his 
brief last illness.  He had undergone a coronary artery 
triple bypass procedure in December 2002, and experienced an 
episode of cardiac arrest and surgery to implant a pacemaker 
in June 2003.  In January 2004 the veteran was diagnosed with 
acute gallstone pancreatitis, and he underwent a laparoscopic 
cholecystectomy.  

The veteran first complained of dysphasia [difficulty 
swallowing] in January 2005.  A January 2005 computed 
tomography (CT) scan of the abdomen showed hepatic 
hypodensities on the liver.  On February 11, 2005 the veteran 
again complained of difficulty swallowing and his skin was 
observed to be a jaundiced color.  

The veteran was admitted to the San Antonio VAMC on an in-
patient basis on February 24, 2005 after an episode of 
syncope.  A three phase CT scan performed on February 28, 
2005 showed an esophagealgastric junction mass.  
An esophagogastroduodenoscopy (EGD) on March 3, 2005 showed a 
gastroesophageal junction mass extending to the fundus.  The 
biopsy report confirmed adenocarcinoma of the esophagus.  The 
veteran was discharged from the hospital on March 8, 2005.  
He returned later in March 2005 to the San Antonio VAMC's 
Extended Care Therapy Center (ECTC) to begin radiation 
treatments, but he died only three days later.  

The veteran died in March 2005, at the age of 65.  The death 
certificate lists the veteran's cause of death as 
adenocarcinoma of the esophagus.  There were no contributing 
causes listed.  The death certificate was signed by a VA 
physician, Dr. R.B.    In a treatment note dated the day 
after the veteran's death, Dr. R.B. stated that the veteran 
died from hepatorenal and other sequelae of his esophageal 
cancer.  There was no autopsy.

Analysis

The appellant's primary contention is that the veteran's 
service connected coronary artery disease and diabetes 
mellitus disabilities contributed to his death.  In a 
September 2008 statement, the appellant reiterated her 
previously stated belief that the service-connected heart and 
diabetes conditions were all connected to his esophageal 
cancer in some way.  She has complained that the treating 
physician at the ECTC would not list the service connected 
heart and diabetes disabilities as contributing causes of 
death on the death certificate.  

The appellant also contends that the veteran had 
gastroesophageal reflux disease (GERD) for years, and that 
the GERD caused the fatal esophageal cancer.  She has also 
impliedly claimed service connection for esophageal cancer as 
due to exposure to herbicides.  

After a careful review of the record and for the reasons and 
bases expressed below, the Board finds that a preponderance 
of the evidence does not support the appellant's contention 
that the veteran's service connected heart and diabetes 
disabilities contributed to his death.  Moreover, the Board 
finds that esophageal cancer and GERD were not related to the 
veteran's military service.

At the time of his death, service connection was in effect 
for the following: coronary artery disease status post bypass 
times three, associated with diabetes mellitus; diabetes 
mellitus; bilateral post operative cataracts; visual field 
loss due to embolus; status post coronary artery disease 
bypass surgery associated with coronary artery disease status 
post bypass times three; hypertension; degenerative joint 
disease of the lumbar spine; status post endarterectomy, 
bilateral associated with hypertension; bilateral peripheral 
vascular disease; and erectile dysfunction associated with 
diabetes mellitus.  Service connection was not in effect for 
esophageal cancer or GERD.
  
As was noted above, the death certificate indicated that the 
veteran's death was due to adenocarcinoma of the esophagus 
[esophageal cancer].  The treating physician's note stated 
that the veteran died from apparent liver and kidney failure 
and other sequelae of his esophageal cancer.  There is no 
suggestion in any of the medical records that the service-
connected diabetes mellitus, coronary artery disease, and 
hypertension were in any way a factor in the veteran's fatal 
esophageal cancer.  
The appellant has not provided a competent medical opinion to 
support her belief that the veteran's service-connected heart 
and diabetes disabilities contributed to the cause of the 
veteran's death.  

The appellant testified in August 2008 that she thought the 
veteran's diabetes could have contributed to the renal 
failure that apparently led to his demise.  However, the 
treating doctor determined that the renal failure was a 
sequelae of the fatal esophageal cancer.  As for any 
contribution to the cause of death due to the veteran's heart 
disease, a note when he was discharged from the San Antonio 
VAMC on March 8, 2005 stated that there was no primary or 
secondary diagnosis of chronic heart failure.  

In short, the medical evidence of record clearly indicates 
that the veteran's death was due to esophageal cancer and 
that failure of the veteran's liver and kidneys was due to 
the esophageal cancer.  The appellant has not provided any 
competent medical opinion to the contrary.  To the extent 
that the appellant herself has stated that she believes that 
a relationship exists between the veteran's service-connected 
disabilities and his death, it is now well settled that lay 
persons, such as the appellant, are not competent to comment 
on the proper diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]; see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  

The appellant also has contended, in essence, that the 
veteran has GERD which was related to his military service, 
and that the veteran's fatal esophageal cancer was secondary 
to GERD.   

In her September 2008 statement, the appellant said that the 
veteran had been taking over-the-counter medications (Tums 
and Rolaids) for acid reflux since 1971 (during service).  
However, a review of the record does not show that the 
veteran was ever diagnosed with, or treated for, GERD, either 
in service or after service.  Moreover, in his March 1987 
retirement report of medical history, the veteran checked 
"no" to ever having had, or currently having, frequent 
indigestion.     

In support of her claim, the appellant submitted a letter 
dated in August 2008 from a VA doctor, Dr. F.L., who stated 
the veteran was taking Ranitidine for dyspepsia or GERD.  
However, Ranitidine does not appear in the list of the 
veteran's active medications until a VA treatment report 
dated January 31, 2005, shortly before his death when the 
veteran was first complaining of difficulty swallowing.  GERD 
was not diagnosed, then or thereafter.  Indeed, Dr. F.L. does 
not say that she ever diagnosed and treated the veteran for 
GERD.

In short, in the absence of any GERD diagnosis during or 
after service, the contention that GERD was related to the 
veteran's military service fails.  

The appellant also appears to contend that the veteran's 
esophageal cancer was directly related to his military 
service.  However, there is no evidence of esophageal cancer 
in service or within the one-year presumptive period after 
service.  The veteran's service treatment records are absent 
complaints, findings, or diagnoses of esophageal cancer 
during service.  On the March 1987 examination for retirement 
from service, all systems were rated as normal [with two 
exceptions not relevant to any finding of esophageal cancer].  
In his retirement report of medical history the veteran 
denied gastrointestinal problems.  Further the record clearly 
shows that the veteran was not diagnosed with esophageal 
cancer until February 2005, many years after he retired from 
service.

In an April 2005 statement, the appellant alleged that the 
veteran served six months in Vietnam in 1969-70, thus 
impliedly raising the issue of service connection for his 
esophageal cancer due to presumed exposure to herbicides in 
Vietnam.  However, the record does not show that the veteran 
ever served in Vietnam, and the appellant has provided 
absolutely no objective evidence of such service.  See 38 
C.F.R. § 3.203 (2008).  The regulations relating to 
presumptive herbicide exposure for Vietnam veterans 
accordingly do not avail the appellant.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  

However, service personnel records show that the veteran did 
serve in Korea from February 1969 to March 1970.  The United 
States Department of Defense ("DOD") has confirmed that Agent 
Orange was used from April 1968 through July 1969 along the 
demilitarized zone ("DMZ") in Korea.  DOD defoliated the 
fields of fire between the front line defensive positions and 
the south barrier fence.  If it is determined that a veteran 
who served in Korea during this time period belonged to one 
of the units identified by DOD, then it is presumed that he 
or she was exposed to herbicides containing Agent Orange, and 
the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See MR21-1MR, Part IV, Chapter 2, Section C.

Inasmuch as the veteran was stationed in Korea during the 
period that DOD has acknowledged that Agent Orange was used, 
further inquiry would ostensibly be needed in order to 
determine if the veteran belonged to one of the units 
identified by DOD to have been so exposed.  Such further 
inquiry would be of no avail to the appellant, however.  Even 
if further information did show that the veteran was presumed 
to have been exposed to herbicides in Korea, esophageal 
cancer is not one of the diseases denoted by VA to be subject 
to presumptive service connection.  
See 38 C.F.R. § 3.309(e) (2008).  Moreover, The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary has specifically determined that 
gastrointestinal tumors, including tumors of the esophagus, 
are not associated with exposure to herbicides.  See Health 
Outcomes Not Associated With Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. 112, 32395 (June 12, 2007).  Further, no 
medical professional has ever related esophageal cancer to 
the veteran's military service.    

The appellant has been accorded ample opportunity to provide 
medical evidence in support of this and her other theories of 
entitlement; she has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

Therefore, the appellant's implied argument that the 
veteran's esophageal cancer was due to his service fails.

Conclusion

In short, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The benefit sought on 
appeal is accordingly denied.

In so concluding, the Board in no way intends to minimize the 
veteran's years of active service, or the appellant's 
sincerity in pursuing her claim.  However, the Board is 
obligated to decide cases based on the evidence before it.  
See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) [the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis].

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

Pertinent law and regulations

In general, under 38 U.S.C. § 1318, VA death benefits may be 
paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non service-connected causes, if 
the veteran's death was not the result of his own willful 
misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
[POW] who died after September 30, 1999.  See 38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2008).

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 where, as here, a veteran was not rated totally disabled 
for a continuous period of at least ten years prior to death, 
or at least five years from the veteran's release from active 
duty, in response to the Federal Circuit's decision in 
National Organization of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
as such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims (with certain exceptions not relevant here), including 
"hypothetical entitlement" claims.  Crucially, the Federal 
Circuit held that VA could properly construe the "entitled to 
receive" language of 38 U.S.C.A. § 1318 to bar the filing of 
new claims, i.e., "hypothetical entitlement" claims, in which 
no claim was filed during the veteran's lifetime or where a 
claim had been denied and was not subject to reopening.

According to the only subsection of 38 C.F.R. § 3.22(b) 
potentially applicable in this case (other subsections 
involve other circumstances inapplicable here, such as 
withholding or waiver of payment), "entitled to receive" 
means that, at the time of death, the veteran had a service-
connected disability rated totally disabling by VA, and was 
not receiving compensation because the veteran had applied 
for said compensation but had not received it due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of disability evaluation or effective date. 
See 38 C.F.R. § 3.22(b) (2008).

Analysis

As noted above, entitlement to DIC under 38 U.S.C. § 1318 may 
be established if the veteran was rated by VA as totally 
disabled for a continuous period of at least ten years 
immediately preceding death. [Concerning other possible bases 
for assigning DIC under 38 U.S.C. § 1318, the veteran was not 
a POW, and the appellant does not so contend. In addition, 
the veteran had been separated from service for nearly two 
decades at the time of his death.]

In this case, the veteran was not continuously rated totally 
disabled from his 1987 retirement from service.  The total 
unemployability rating was not assigned until December 21, 
2002, some 15 years later.  The record shows that he 
continued to be gainfully employed until December 20, 2002.  
He died approximately two years and three months later, in 
March 2005.  The veteran was not totally disabled for a 
continuous period of at least 10 years immediately preceding 
his death.  He was in receipt of temporary total ratings 
under 38 C.F.R. § 4.30 for two convalescent periods: (1) 
effective August 31, 1998 until November 1, 1998; and (2) 
from December 20, 2002 until May 1, 2003.  A June 2003 rating 
decision by the RO granted TDIU effective December 21, 2002.  
Accordingly, the veteran does not meet the pertinent 
requirements of law.  See 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2008).

The Board must also address the question of whether the 
veteran was "entitled to receive" compensation for service- 
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  See NOVA II, supra.  According 
to the only subsection of 38 C.F.R. 
§ 3.22(b) potentially applicable in this case, "entitled to 
receive" means that, at the time of death, the veteran had a 
service-connected disability rated totally disabling by VA, 
and was not receiving compensation because the veteran had 
applied for said compensation but had not received it due 
solely to clear and unmistakable error in a VA decision 
concerning the issue of disability evaluation or effective 
date.  See 38 C.F.R. § 3.22(b) (2008).

Here, the appellant has made no argument that any rating 
decision for the veteran's service-connected disabilities was 
clearly and unmistakably erroneous.  Nor has she argued that 
VA failed to adjudicate any claim by the veteran that could 
potentially serve as the basis for the award of compensation 
under 38 U.S.C. § 1318.  As there is no specific contention 
in the record that any particular rating decision is clearly 
and unmistakably erroneous, 38 C.F.R. § 3.22(b)(3) (2008) is 
not relevant to the appellant's claim.

In short, DIC benefits are not warranted because the veteran 
was not totally rated for the ten years prior to his death.  
Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted and, as a matter of law, her claim for 
DIC benefits under the provisions of 38 U.S.C. § 1318 must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002) is denied. 


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


